DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 13, 2021.  These drawings are accepted. The objection(s) to the drawings cited in the previous office action filed on June 17, 2021 is (are) hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1 – 5, 8, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,153,565 B2, prior art of record) in view of Kang et al. (US 2018/0040584 A1, prior art of record).
Regarding claim 1, Chen discloses a method for fabricating a semiconductor device (e.g. figures 1 – 5 and 7), comprising:
providing a first semiconductor structure comprising first integrated circuits (e.g. as seen in figure 1, first semiconductor structure comprising first integrated circuits comprising elements 24, 28, 30, 32, col. 2, lines 17 – 21), each of the first integrated circuits comprising an active region (e.g. active region 24, as seen in figures 1 and 7) and a periphery region surrounding the active region (e.g. periphery region of 20/22 surrounding the active region 24, as seen in figures 1 and 7), the periphery region comprising a seal ring that surrounds the active region (e.g. seal ring may be consider portion of layer 26 that surrounds active region 24, as clarified in figure 1);
forming a first redistribution layer over the first semiconductor structure (e.g. as seen in figure 1, first redistribution layer 34, including elements the first redistribution layer comprising a dielectric layer (e.g. dielectric layer 36, col. 2, lines 40 -41) and arrays of first conductive contacts embedded in the dielectric layer (array of first conductive contacts 42, col. 2, line 51), each array of first conductive contacts being respectively disposed on a first area of the periphery region and extending along a first direction (e.g. as seen in figure 7 rotated by 180o, and clarified in annotated figure 7 below, the array of first conductive contacts are disposed in the periphery regions outside of the active region 24, and extend in a first (horizontal) direction of the figure), wherein any two most adjacent arrays of first conductive contacts which are aligned with each other in a second direction and respectively disposed on two adjacent first integrated circuits are apart from each other by a first distance (e.g. first distance between adjacent arrays of first conductive contacts 42 in the second (vertical) direction of the rotated figure 7, as clarified in annotated figure 7 below), wherein the first distance is greater than a first dimension of the active region in the second direction (as seen in annotated figure 7, the first distance is greater than the first dimension of the active region 24 in the second (vertical) direction of the figure), and the second direction is substantially perpendicular with the first direction (e.g. second direction is the vertical direction and the first direction is the horizontal direction of rotated figure 7, which are perpendicular to each other, as indicated in annotated figure 7 below), wherein there are no conductive contacts between the two most adjacent arrays of first conductive contacts (e.g. as seen in annotated figure 7, there are not conductive contacts between 
providing a second semiconductor structure (e.g. figure 2, second semiconductor structure comprising elements 120, 126, 128, 130, col. 3, lines 18 – 19);
forming a second redistribution layer over the second semiconductor structure (e.g. figure 2, second redistribution layer 134, including elements 142, col. 3, line 22); and 
performing a bonding process to bond the first and second redistribution layer to form a bonded structure (e.g. as seen in figure 3, and disclosed in col. 3, lines 41 – 49, elements 142 of the second redistribution layer are bonded and electrically connected to elements 42 of the first redistribution layer to form the bonded structure of figure 3).
Chen is silent with respect to disclosing cutting a first one of the first integrated circuits from a second one of the first integrated circuits along a scribe line located between the two most adjacent arrays of first conductive contacts, wherein after cutting the first one of the integrated circuits, the seal ring still surrounds the active region.
Kang discloses an analogous method (e.g. figures 2F - 2H), comprising cutting a first one of the first integrated circuits from a second one of the first integrated circuits along a scribe line located between the two most adjacent arrays of first conductive contacts (e.g. as seen in the figures, the first and second integrated circuits 600 and/or 54/310/320 (see inset wherein after cutting the first one of the integrated circuits, the seal ring still surrounds the active region (e.g. as seen with respect to figures 1B and 2H, the seal ring considered to be part of layer 100 surrounding the active region 54 still surrounds the active region after cutting the integrated circuits).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen to include cutting a first one of the first integrated circuits from a second one of the first integrated circuits along a scribe line located between the two most adjacent arrays of first conductive contacts, wherein after cutting the first one of the integrated circuits, the seal ring still surrounds the active region, since Chen discloses a sensor array comprising first and second integrated circuits including arrays of first conductive contacts separated from each other, and a seal ring surrounding the active region, and Kang discloses an analogous sensor array comprising first and second integrated circuits including arrays of first conductive contacts separated from each other such that a first one of the first integrated circuits is separated from a second one of the first integrated circuits along a scribe line located between the two most adjacent arrays of first conductive contacts by cutting, wherein after cutting the first one of the integrated circuits, an analogous seal ring still surrounds the active region. One would have been motivated to modify the method of Chen in the claimed manner in order to 

    PNG
    media_image1.png
    680
    764
    media_image1.png
    Greyscale

Regarding claim 2, Chen in view of Kang disclose the method of claim 1, as cited above. Chen further discloses the first redistribution layer further comprises arrays of second conductive contacts embedded in the dielectric layer (e.g. arrays of second conductive contacts 42 in dielectric layer 36, as seen in figure 1 and annotated figure 7 above), each array of second conductive contacts are respectively disposed on a second area of the periphery region and extend along the second direction (as seen in annotated figure 7 above, the second conductive contacts are disposed in a periphery region surrounding the respective active regions 24, and extend in the second (vertical) direction of the figure), any two most adjacent arrays of second conductive contacts which are aligned with each other in the first direction and respectively disposed on different first integrated circuits are apart from each other by a second distance (e.g. horizontal distance between adjacent arrays of second conductive contacts 42 in the first (horizontal) direction of the rotated figure 7, as clarified in annotated figure 7 above), wherein the second distance is greater than a second dimension of the active region in the first direction (as seen in annotated figure 7, the second distance is greater than the second dimension of the active region 24 in the first (horizontal) direction of the figure).

Regarding claim 3, Chen in view of Kang disclose the method of claim 1, as cited above. Chen further discloses the first redistribution layer further comprises arrays of second conductive contacts embedded in the dielectric layer, wherein each array of second conductive contacts is respectively disposed on a third area of the periphery region and extend along the first direction, any two most adjacent arrays of third conductive contacts which are aligned with each other in the second direction and respectively disposed on different first integrated circuits are apart from each other by a second distance, the second distance is greater than the first dimension (see rejection of claim 2 above, and figure 7 of Chen)

Regarding claim 4, Chen in view of Kang disclose the method of claim 1, as cited above. Chen further discloses the first redistribution layer further comprises arrays of second conductive contacts embedded in the dielectric layer, each array of second conductive contacts are respectively disposed on a fourth area of the periphery region and extend along the second direction, any two most adjacent arrays of second conductive contacts which are aligned with each other in the first direction and respectively disposed on different first integrated circuits are apart from each other by a second distance, the second distance is greater than a second dimension of the active region in the first direction (see rejection of claim 2 above, and figure 7 of Chen).

Regarding claim 5, Chen in view of Kang disclose the method of claim 1, as cited above. Chen further discloses after performing the bonding process, performing a dicing process on the bonded structure to form singulated semiconductor devices (e.g. as disclosed in col. 5, lines 13 – 16).

Regarding claim 8, Chen discloses a method for fabricating a semiconductor device (e.g. figures 1 – 5 and 7), comprising:
providing a first semiconductor structure comprising a first integrated circuit (e.g. as seen in figure 1, first semiconductor structure comprising first integrated circuit comprising elements 24, 28, 30, 32, col. 2, lines 17 – 21) and a second integrated circuit (e.g. as seen in figures 1 and 7, second integrated circuit comprising elements 24, 28, 30, 32 adjacent to the first integrated circuit components) each of the first and second integrated circuits comprising an active region (e.g. active region 24, as seen in figures 1 and 7) and a periphery region surrounding the active region (e.g. periphery region of 20/22 surrounding the active region 24, as seen in figures 1 and 7), the active region comprising a majority of a surface of the first integrated circuit (e.g. as seen with respect to figures 5 and 7);
forming a first redistribution layer over the first semiconductor structure (e.g. as seen in figure 1, first redistribution layer 34, including elements 42, col. 2, lines 37 – 38), the first redistribution layer comprising a dielectric layer (e.g. dielectric layer 36, col. 2, lines 40 -41), a first array of first conductive contacts embedded in the dielectric layer and a second array of first conductive contacts embedded in the dielectric layer (e.g. first and second array of first conductive contacts, as clarified in annotated figure 7 below), the first array of first conductive contacts being disposed on the periphery region of the first integrated circuit (e.g. as seen in annotated figure 7 below, the first array of first conductive contacts are disposed on the periphery region surrounding active region 24 of the first integrated circuit), the second array of first conductive contacts being disposed on the periphery region of the second integrated circuit (e.g. as seen in annotated figure 7 below, the second array of first conductive contacts are disposed on the periphery region surrounding active region 24 of the second integrated circuit), the first and second arrays of first conductive contacts extending along a first direction (e.g. as seen in annotated figure 7 below, the first and second arrays of first conductive contacts 42 physically extend in the first (horizontal) direction of the figure), the first integrated circuit being most adjacent to the second integrated circuit in a second direction substantially perpendicular with the first direction (as seen in annotated figure 7 below, the first integrate circuit is adjacent the second integrated circuit in the second (vertical) direction of the figure, which is perpendicular to the first (horizontal) direction), wherein the first and second arrays of first conductive contacts which are aligned with each other in the second direction are apart from each other by a first distance in the second direction (e.g. first distance between adjacent arrays of first and second array of first conductive contacts 42 in the second (vertical) direction of the rotated figure 7, as clarified in annotated figure 7 below), and the first distance is greater than a first dimension of the active region in the second direction (as seen in annotated figure 7, the first distance is greater than the first dimension of the active region 24 in the second (vertical) direction of the figure), wherein there are no conductive contacts between the first and second arrays (e.g. as seen in annotated figure 7, there are not conductive contacts between the two most adjacent arrays of first conductive contacts in the second (vertical) direction of the figure);
providing a second semiconductor structure (e.g. figure 2, second semiconductor structure comprising elements 120, 126, 128, 130, col. 3, lines 18 – 19);
forming a second redistribution layer over the second semiconductor structure (e.g. figure 2, second redistribution layer 134, including elements 142, col. 3, line 22); and
performing a bonding process to bond the first and second redistribution layer to form a bonded structure (e.g. as seen in figure 3, and disclosed in col. 3, lines 41 – 49, elements 142 of the second redistribution layer are bonded and electrically connected to elements 42 of the first redistribution layer to form the bonded structure of figure 3),
the first array of first conductive contacts having a width that is larger than a width of the active region (as seen in annotated figure 7 below, the width (distance) between two adjacent first array of first conductive contacts 42/144 is larger than the width of the active region 24 between them).
Chen is silent with respect to disclosing separating the first integrated circuit from the second integrated circuit by cutting through a scribe region located between the first integrated circuit  and the second integrated circuit.
Kang discloses an analogous method (e.g. figures 2F - 2H) comprising separating a first integrated circuit from a second integrated circuit by cutting through a scribe region located between the first integrated circuit and the second integrated circuit (e.g. as seen in the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen to include separating the first integrated circuit from the second integrated circuit by cutting through a scribe region located between the first integrated circuit  and the second integrated circuit since Chen discloses a sensor array comprising first and second integrated circuits adjacent to each other, and Kang discloses an analogous sensor array comprising first and second integrated circuits adjacent to each other such that the first integrated circuit is separated from the second integrated circuit by cutting through a scribe region located between the first integrated circuit  and the second integrated circuit. One would have been motivated to modify the method of Chen in the claimed manner in order to provide separate sensor devices that may be used alone or in conjunction with one another.


    PNG
    media_image2.png
    680
    839
    media_image2.png
    Greyscale

Regarding claim 9, Chen in view of Kang disclose the method of claim 8, as cited above. Chen further discloses the first redistribution layer further comprises: a first array of second conductive contacts embedded in the dielectric layer (e.g. first array of second conductive contacts 42 in dielectric layer 36, as seen in figure 1 and annotated figure 7 above); and a second array of second conductive contacts embedded in the dielectric layer (e.g. second array of second conductive contacts 42 in dielectric layer 36, as seen in figure 1 and annotated figure 7 above), wherein the first array of second conductive contacts are disposed on the periphery region of the first integrated circuit , the second array of second conductive contacts are disposed on the periphery region of the second integrated circuit (as seen in annotated figure 7 above, the second array of second conductive contacts is disposed outside the active region 24 of the second integrated circuit, and therefore in the periphery region surrounding the second integrated circuit component, similar to that of figure 4B of the elected species of the current application), the first and second arrays of second conductive contacts extend along the second direction (as seen in annotated figure 7 above, the first and second arrays of second conductive contacts physically extend in the second (vertical) direction of the figure), the first and second arrays of second conductive contacts which are aligned with each other in the first direction are apart from each other by a second distance (e.g. horizontal distance between the first and second arrays of the second conductive contacts 42 are aligned in the first (horizontal) direction of the rotated figure 7, as clarified in annotated figure 7 above), and the second distance is greater than a second dimension of the active region in the first direction (as seen in annotated figure 7, the second distance is greater than the second dimension of the active region 24 in the first (horizontal) direction of the figure).

Regarding claim 12, Chen in view of Kang disclose the method of claim 8, as cited above. Chen further discloses after performing the bonding process, performing a dicing process on the bonded structure to form singulated semiconductor devices (e.g. as disclosed in col. 5, lines 13 – 16).

Claims 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kang, as applied to claims 1 and 8 above, and further in view of Kurz et al. (US 10,109,487 B2, prior art of record).
Regarding claim 6, Chen in view of Kang disclose the method of claim 1, as cited above, but are silent with respect to disclosing a bonding wave is applied to the first and second semiconductor structures during the bonding process to drive away air between the first and second redistribution layers.
Kurz discloses a bonding wave is applied to the first and second semiconductor structures during the bonding process (e.g. as disclosed in Abstract) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen in view of Kang to include applying a bonding wave to the first and second semiconductor structures doing the bonding process since Chen discloses bonding first and second semiconductor structures, and Kurz discloses bonding first and second structures by applying a bonding wave to the first and second 
The limitation “to drive away air between the first and second redistribution layers” is considered a property and/or function of the applied method. The prior art of Chen in view of Kurz renders obvious the claimed process and structure, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01[UnknownXmlElement].

Regarding claim 7, Chen in view of Kang and Kurz disclose the method of claim 6, wherein a bonding interface between the first redistribution layer and the second redistribution layer in the bonded structure is void free after performing the bonding process (Chen: e.g. as seen in figure 3, there are no voids after performing the bonding process outlined in col. 3, lines 41 – 49).

Regarding claim 13, Chen in view of Kang disclose the method of claim 8, as cited above, but are silent with respect to disclosing a bonding wave is applied to the first and second semiconductor structures during the bonding process to drive away air between the first and second redistribution layers.
Kurz discloses a bonding wave is applied to the first and second semiconductor structures during the bonding process (e.g. as disclosed in Abstract) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen in view of Kang to include applying a bonding wave to the first and second semiconductor structures doing the bonding process since Chen discloses bonding first and second semiconductor structures, and Kurz discloses bonding first and second structures by applying a bonding wave to the first and second semiconductor structures. One would have been motivated to applying a bonding wave to the first and second semiconductor structures during the bonding process in order to increase the bonding accuracy between the substrates (e.g. as discussed by Kurz, col. 4, lines 37 – 40).
The limitation “to drive away air between the first and second redistribution layers” is considered a property and/or function of the applied method. The prior art of Chen in view of Kurz renders obvious the claimed process and structure, and it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced 

Regarding claim 14, Chen in view of Kang and Kurz disclose the method of claim 13, wherein a bonding interface between the first redistribution layer and the second redistribution layer in the bonded structure is void free after performing the bonding process (Chen: e.g. as seen in figure 3, there are no voids after performing the bonding process outlined in col. 3, lines 41 – 49).

Claims 21 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,153,565 B2, prior art of record) in view of Kang et al. (US 2018/0040584 A1, prior art of record) and Chen et al. (US 2014/0231887 A1, hereinafter Chen 887) .
Regarding claim 21, Chen discloses a method of manufacturing a semiconductor device (e.g. figures 1 – 5 and 7), the method comprising:
forming a first semiconductor structure comprising first integrated circuits (e.g. as seen in figure 1, first semiconductor structure comprising first integrated circuits comprising elements 24, 28, 30, 32, col. 2, lines 17 – 21), each of the first integrated circuits comprising an active region (e.g. active and a periphery region surrounding the active region (e.g. periphery region of 20/22 surrounding the active region 24, as seen in figures 1 and 7);
forming a first redistribution layer disposed over the first semiconductor structure (e.g. as seen in figure 1, first redistribution layer 34, including elements 42, col. 2, lines 37 – 38), the first redistribution layer comprising a dielectric layer (e.g. dielectric layer 36, col. 2, lines 40 -41) and arrays of first conductive contacts embedded in the dielectric layer (array of first conductive contacts 42, col. 2, line 51), each array of first conductive contacts being respectively disposed on a first area of the periphery region and extending along a first direction (e.g. as seen in figure 7 rotated by 180o, and clarified in annotated figure 7 below, the array of first conductive contacts are disposed in the periphery regions outside of the active region 24, and extend in a first (horizontal) direction of the figure), wherein any two most adjacent arrays of first conductive contacts which are aligned with each other in a second direction and respectively disposed on two adjacent first integrated circuits are apart from each other by a distance (e.g. distance between adjacent arrays of first conductive contacts 42 in the second (vertical) direction of the rotated figure 7, as clarified in annotated figure 7 below), wherein the distance is greater than a first dimension of the active region in the second direction (as seen in annotated figure 7, the first distance is greater than the first dimension of the active region 24 in the second (vertical) direction of the figure), and the second direction is substantially perpendicular with the first direction (e.g. second direction is the vertical direction and the first direction is the horizontal direction of rotated figure 7, which are perpendicular to each other, as indicated in annotated figure 7 below), wherein there are no conductive contacts between the two most adjacent arrays of first conductive contacts (e.g. as seen in annotated figure 7, there are not conductive contacts between the two most adjacent arrays of first conductive contacts in the second (vertical) direction of the figure);
forming a second redistribution layer disposed over a second semiconductor structure (e.g. figure 2, second redistribution layer 134, including elements 142, col. 3, line 22, formed over second semiconductor structure comprising elements 120, 126, 128, 130, col. 3, lines 18 – 19), wherein a pattern of the arrays of first conductive contacts is substantially the same as a pattern of second conductive contacts in the second redistribution layer (e.g. as seen with respect to figures 3 and 7, pattern of the arrays of the first conductive contacts 42 matches with, and there for is conserved substantially the same, as a pattern of second conductive contacts 142 of the second redistribution layer 134); and
bonding the first and second redistribution layers such that the first and second semiconductor structures are bonded through the first and second redistribution layers (e.g. as seen in figure 3, and disclosed in col. 3, lines 41 – 49, contacts 142 of the second redistribution layer are bonded and electrically connected to contacts 42 of the first redistribution layer to form the bonded structure of figure 3).
Chen is silent with respect to disclosing the periphery region is free of electronic circuitry, and each array of first conductive contacts being respectively disposed entirely on a first area of the periphery region.
Kang discloses an analogous method (e.g. figures 1B and 1C) comprising an analogous periphery region free of electronic circuitry (e.g. figure 1C, periphery region 40 free of the electronic circuitry 600 and 530), whereby each array of first conductive contacts being respectively disposed entirely on a first area of the periphery region (as seen in figure 1C, each array of first conductive contacts 540 is entirely in the first area of the periphery region 40, ¶ [0033] – [0035]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen such that the periphery region is free of electronic circuitry, and each array of first conductive contacts being respectively disposed entirely on a first area of the periphery region, since Chen discloses a sensor device with first conductive contacts near the periphery region, and Kang discloses an analogous sensor device with conductive contacts near the periphery region such that the periphery region is free of electronic circuitry, and each array of first conductive contacts being respectively disposed entirely on a first area of the periphery region. One would have been motivated to modify the method Chen in the claimed manner in order to allow for an open region for more light to be sensed by the sensor that is surrounded by the periphery region of the device.
Chen is also silent with respect to disclosing separating the first integrated circuits from each other by cutting through a scribe region located between the first integrated circuits.
Kang discloses an analogous method (e.g. figures 2F - 2H) comprising separating the first integrated circuits from each other by cutting through a scribe region located between the first integrated circuits (e.g. as seen in the figures, the first integrated circuits 600 and/or 54/310/320 (see inset of figure 1B) are separated by cutting along the scribe region between the two integrated circuits, ¶ [0026], [0038], [0061] – [0062])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen to include separating the first integrated circuits from each other by cutting through a scribe region located between the first integrated circuits since Chen discloses a sensor array comprising first integrated circuits adjacent to each other, and Kang discloses an analogous sensor array comprising first integrated circuits adjacent to each other such that the first integrated circuits are separated from each other by cutting through a scribe region located between the first integrated circuits. One would have been motivated to modify the method of Chen in the claimed manner in order to provide separate sensor devices that may be used alone or in conjunction with one another.

Chen is also silent with respect to disclosing each array within the arrays of first conductive contacts has at least five rows of multiple first conductive contacts.
Chen 887 discloses an analogous device (e.g. figure 4a), wherein each array within the arrays of first conductive contacts has at least five rows of multiple first conductive contacts (e.g. as seen in figure 4A, the array 402 has at least 5 rows of multiple first conductive contacts 204, ¶ [0027]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen such that each array within the arrays of first conductive contacts has at least five rows of multiple first conductive contacts since Chen discloses each array of first conductive contacts to surround a sensor area, and Chen 886 discloses an analogous device comprising an array of first conductive contacts surrounding a sensor area such that each array within the arrays of first conductive contacts has at least five rows of multiple first conductive contacts. One would have been motivated to have each array within the arrays of first conductive contacts with at least five rows of multiple first conductive contacts in order to provide multiple connections to the sensor device within the array, as well as provide a better connection of the array to external devices.


    PNG
    media_image1.png
    680
    764
    media_image1.png
    Greyscale


Regarding claim 22, Chen in view of Kang and Chen 887 disclose the method of claim 21, as cited above. Chen further discloses the first semiconductor structure comprises a first semiconductor substrate (figure 1, first semiconductor substrate 26, col.1, line 67) and a first interconnection structure disposed on the first semiconductor substrate (e.g. figure 1, first interconnection structure comprising elements 38 and 40, col. 2, line 41), and the arrays of first conductive contacts are electrically connected to the first interconnection structure (e.g. as seen in figure 1, the array of first conductive contacts 42 are electrically connected to the first interconnection structure 38/40)

Regarding claim 23, Chen in view of Kang and Chen 887 disclose the method of claim 21, as cited above. Chen further discloses a bonding interface between the first redistribution layer and the second redistribution layer is void free (Chen: e.g. as seen in figure 3, there are no voids after performing the bonding process outlined in col. 3, lines 41 – 49).

Regarding claim 24, Chen in view of Kang and Chen 887 disclose the method of claim 21, as cited above. Chen further discloses the first integrated circuits are arranged in array, the second semiconductor structure comprising second integrated circuits are arranged in array, and each of the first integrated circuits is bonded with one of the second integrated circuit respectively (e.g. as seen with respect to figures 3 and 7, and disclosed in col. 3, lines 41 – 49).

Regarding claim 25, Chen in view of Kang and Chen 887 disclose the method of claim 21, as cited above. Chen further discloses each array of first conductive contacts is arranged in a plurality of rows and a plurality of columns (e.g. as seen in annotated figure 7 above).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kang and Chen 887, as applied to claim 21 above, and further in view of Yu et al. (US 2016/0197055 A1, prior art of record).
Regarding claim 26, Chen in view of Kang and Chen 887 disclose the method of claim 21, as cited above, but are silent with respect to disclosing an arrangement pitch of each array of first conductive contacts ranges from about 3 micrometers to about 5 micrometers.
Yu discloses an analogous method (e.g. figure 1 – 8) wherein an arrangement pitch of each array of first conductive contacts (e.g. figure 5B, first conductive contacts 164) ranges from about 3 micrometers to about 5 micrometers  (e.g. as disclosed in ¶ [0024], the pitch between the array of first conductive contacts 164 may be 5 micrometers or less).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen in view of Kang and Chen 887 such that an arrangement pitch of each array of first conductive contacts ranges from about 3 micrometers to about 5 micrometers since Chen discloses an array of first conductive contacts bonded to a second semiconductor structure, and Yu discloses an array of first conductive contacts bonded to a second semiconductor structure such that an arrangement pitch of each array of first conductive contacts ranges from about 5 micrometers or less, and it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05. One would have been motivated to have an arrangement pitch of each array of first conductive .

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive. 
The Applicants have amended claim 1, and similarly independent claims 8 and 21, to recite “first integrated circuits”, and argue that the prior art of Chen et al. (US 9,153,565 B2, prior art of record) does not teach such a limitation. In particular, the Applicants argue that one of ordinary skill in the art would not consider the elements 24, 28, 30 and 32 of figure 1 of Chen to comprise an integrated circuit, and therefore the Applicants conclude that Chen does not teach the claimed “first integrated circuits”. The Examiner respectfully disagrees. A common definition of “integrated circuit” is “a tiny complex of electronic components and their connections that is produced in or on a small slice of material” (Merriam-Webster's Collegiate Dictionary, 10th Edition, 2001). The Examiner submits that clearly figure 1 and col. 2, lines 17 – 21 disclose elements 24, 28, 30 and 38 comprise electronic components that are connected together in and on a small slice of semiconductor substrate 26. Therefore, under a broad, reasonable interpretation, the Examiner submits that Chen discloses in figure 1 first integrated circuits, each comprising elements 24, 28, 30 and 36. 

The Applicants argue that the prior art in Chen does not disclose the claimed “scribe line”. The Examiner acknowledges that Chen does not disclose a scribe line; however the Examiner relies upon the secondary reference of Kang to teach and render obvious the claimed “scribe line”, as discussed above with respect to claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicants argue that the modification of the primary reference of Chen such that the pixel regions 200 are separated from each other would render it unsuited for its intended purpose. The Examiner respectfully disagrees. The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Although the Examiner recognizes that Chen discloses a sensor array, the Examiner submits that separating the array into separate sensor elements does not prevent or inhibit the separate sensor elements from being combined into a plurality of separate sensor elements to form a sensor array. The Examiner submits that ordinary skill in the art would still be able to produce a sensor array from individual, separated pixel units, and therefore the intent purpose of Chen is In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04.

Applicants argue that the modification of Chen such that the sensory array is separated into individual senor pixel units is contrary to the express teaching of Chen, since Chen discloses separating the sensor array into individual chips, and not separating each pixel unit within the sensor array. Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). Even though Chen discloses cutting the sensor array comprising the plurality of pixel units 200, they does not necessarily prohibit one of ordinary skill in the art from also separating the sensor array into individual pixel units, as discussed above. 

Therefore, for the above reason, the Examiner maintains that Chen discloses the newly amended claim limitations, and the Examiner maintains that Chen in view of Kang et al. (US 2018/0040584 A1, prior art of record) render obvious the claimed invention of independent claims 1 and 8 (and similarly for independent claim 21)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        November 16, 2021